Citation Nr: 1630390	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for breathing problems (also claimed as sleep apnea).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in part, denied entitlement to service connection for PTSD, arthritis and breathing problems (also claimed as sleep apnea).

While the February 2011 decision, in part, denied entitlement to service connection for PTSD, the Board notes that the record demonstrates that he also has a diagnosis of dysthymia and depression.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD.

In June 2016, the Veteran testified before the undersigned at a hearing via videoconference.  A transcript is associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2016 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of service connection for arthritis and sleep apnea was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for arthritis have been met.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran testified at the Board hearing that he wished to withdraw his appeal concerning the issues of service connection for arthritis and sleep apnea.  

The withdrawal was explicit, unambiguous and clearly shows the Veteran's intent to withdraw his appeals.  As a result, the Board finds that the Veteran has withdrawn these appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for arthritis is dismissed.

The appeal of entitlement to service connection for breathing problems (also claimed as sleep apnea) is dismissed.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran testified that his PTSD was a result of his experiences when he came under fire while serving in Vietnam.  He also previously noted that he witnessed an explosion one evening while serving in Vietnam.

The Veteran underwent a VA examination in January 2011.  The examiner determined that the Veteran did not meet the full criteria for PTSD.  

Based on the January 2011 VA examination, the RO in its February 2011 rating decision denied service connection for PTSD as there was no current diagnosis of PTSD.

However, in a January 2016 correspondence, a VA licensed social worker (LSW) provided a diagnosis of PTSD.

Additionally in multiple VA treatment records in 2016, a VA physician noted that the Veteran had active diagnoses of depression and PTSD.

As there is now evidence of a possible current PTSD disability, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an acquired psychiatric disability to include PTSD.

Therefore, a new medical opinion by a psychologist or psychiatrist to determine whether the Veteran has an acquired psychiatric disorder to include PTSD that satisfies the required criteria under DSM-IV is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular, obtain all relevant VA treatment records dated from June 2016 to the present and, after the Veteran has signed the appropriate release, obtain records from the Lawrenceville Vet Center.  

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination by a psychiatrist or psychologist to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The examiner is asked to address whether the Veteran's identified stressors meet the criteria under 38 C.F.R. § 3.304(f)(3) - fear of hostile military or terrorist activity.  

The examiner should provide and opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorders diagnosed are related to service.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


